Citation Nr: 0209640	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for a scar of the left 
groin, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran's military service extended from October 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision which 
denied a compensable rating for a left groin scar.  In a 
subsequent rating action in March 1996, the RO raised the 
rating for the left groin scar to 10 percent disabling.  The 
veteran continued to disagree with the level of evaluation 
assigned.  A Board decision dated February 2000, which denied 
the veteran an increased rating for his left groin scar, was 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (Court) for consideration of the Veterans 
Claims Assistance Act, and this claim now returns to the 
Board.


FINDINGS OF FACT

1. The 10 percent rating currently assigned by the RO for a 
biopsy scar of the left groin is based on a determination 
that the scar is currently shown to be tender and painful.

2. The scar of the left groin does not involve any degree of 
muscle injury, does not produce limitation of motion of a 
joint, and does not result in any limitation of function 
of the groin.  There is no showing of repeated ulceration 
or poor nourishment of the scar.


CONCLUSION OF LAW

A rating in excess of the currently-assigned 10 percent for a 
left groin scar is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 1995 rating 
action, and were provided a Statement of the Case dated May 
1998, as well as a Board decision dated February 2000.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
was afforded an examination during the course of this claim, 
dated June 1997.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no suggestion in the record that there 
are additional records that could or should be obtained which 
would be helpful to deciding this case.  As such, all 
pertinent development and notice has been provided.


I. Factual Background

During service in July 1982, the veteran underwent a biopsy 
of an inguinal lymph node.  No muscle injury was noted in 
service.  The inservice surgical procedure gave rise to the 
left groin scar for which service connection has been 
granted.  On VA examination of December 1985, the left groin 
surgical scar measured 1 inch and was described as barely 
visible, non-tender, and non-adherent.  There was no 
indication of muscle injury associated with the scar.  In 
December 1985, the Board affirmed a noncompensable rating 
which the RO had assigned for the scar.

The current claim for an increased rating for the scar was 
received in October 1994. VA outpatient treatment records in 
October 1994 revealed that the veteran complained of left 
inguinal discomfort.  It was noted that no identifiable cause 
of the discomfort could be found.  In December 1994, the left 
groin scar was noted to be tender.  The veteran again 
complained of left inguinal pain in July 1995.  This was the 
basis for the RO's assignment of a 10 percent rating for the 
scar in the March 1996 rating action.

Subsequent VA outpatient treatment records in March 1996 
indicated that the veteran was complaining of left groin 
pain, and was receiving injections and using a transcutaneous 
electronic nerve stimulator (TENS) unit to relieve the pain.

On VA examination in June 1997, the veteran stated that he 
continued to have pain while using the TENS unit, although 
the TENS unit did help a little.  He advised that he had 
recurrent pain in the left groin on a daily basis, that the 
pain occurred at night, and that the pain was continuous.  He 
further stated that the pain was dull, but that occasionally 
it was sharp.  Clinical findings revealed a well-healed 
linear scar in the left groin which was 3 centimeters in 
length.  The physician noted that the TENS unit was in use at 
the time of the examination.  With regard to the scar, it was 
further noted that there was no keloid formation or 
inflammation.  There was slight pain on palpation.  There was 
no limitation of motion.  There was no indication of muscle 
injury associated with the scar.  The diagnosis was scar of 
the left groin. Unretouched color photographs of the scar 
accompanied the examination report, and these photographs 
have been reviewed by the Board.


II. Legal Analysis

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's scar is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).
 
The veteran is currently receiving a 10 percent evaluation 
for his scar of the groin, under Diagnostic Code 7804, for a 
superficial scar that is tender and painful on objective 
demonstration.  The veteran argues that a higher rating is 
warranted due to limitation of motion. 

Skin disorders are rated under Diagnostic Codes 7800 through 
7819.  38 C.F.R. § 4.118 (2001).  Superficial scars which are 
not of the face, head, or neck, and which are not burn scars, 
may be rated under Diagnostic Code 7803, for a superficial 
scar which is poorly nourished with repeated ulceration, or 
under Diagnostic Code 7804, for a superficial scar which is 
tender and painful on objective demonstration.  A 10 percent 
rating may be assigned for a scar under one of these two 
codes.  A compensable rating may not be assigned on the basis 
of repugnance of a superficial scar where, as here, the scar 
is not of the face, head, or neck.  Diagnostic Code 7800.  
With the 10 percent rating currently assigned, the veteran 
has already been assigned the maximum schedular rating 
allowable for his superficial scar of the groin on the basis 
of Diagnostic Codes 7803 and 7804.  However, Diagnostic Code 
7805 allows for rating a superficial scar on the basis of 
limitation of function of an affected part.  To consider a 
higher schedular rating than the 10 percent assigned, the VA 
can consider ratings based on limitation of leg functioning.  
In this case there is no evidence of limitation of function 
or motion of any extremity secondary to the scar.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the leg.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected left groin scar is 
currently proper rated under Diagnostic Code 7804.  In this 
regard, the Board recognizes that the veteran has contended 
on appeal that the RO decision assigning a 10 percent rating 
for the left groin scar did not take into account the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), as it 
relates to the scar being painful, and did not assign a 
rating for the muscle problem he alleged he was having in the 
groin area.

As noted above, the 10 percent rating assigned for the left 
groin scar is based on it being tender and painful.  The 
provisions of 38 C.F.R. 4.40 and 4.45 (2001) and the Court's 
decision in DeLuca apply to the assignment of ratings based 
on limitation of joint motion, where the Diagnostic Code 
being used for evaluation does not specifically note that the 
rating is based on pain.  In this case, the service-connected 
scar is not rated on the basis of limitation of motion of a 
joint, because it does not produce limitation of motion of a 
joint.  This was specifically noted on the VA examination in 
June 1997.  Further, the Diagnostic Code under which the scar 
is rated specifically requires tenderness and pain for 
assignment of a 10 percent rating. As such, the rating 
assigned by the RO not only considers pain, but is based 
exclusively on the existence of tenderness and pain.  Thus, 
the Board finds that the Court's decision in DeLuca does not 
mandate assignment of a higher rating here.

A higher rating could be assigned for the left groin scar on 
the basis of muscle injury if it produced moderate muscle 
injury of a thigh muscle.  The thigh muscles are Muscle 
Groups XIII, XIV, and XV.  For example, a 10 percent rating 
is provided for moderate injury to Muscle Group XIII, or 
Muscle Group XIV, or Muscle Group XV. 38 C.F.R. Part 4, 
Diagnostic Codes 5313, 5314, 5315 (2001). Such a 10 percent 
rating could be assigned separately if, in addition to a 
tender and painful scar, there was moderate muscle injury of 
one of these muscle groups.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, the scar in this case did not come 
about as a result of a muscle injury.  It came about as a 
result of a surgical procedure consisting of a biopsy, which 
did not involve any degree of muscle injury.

The Board has noted, above, that on the December 1985 VA 
examination the veteran's 1-inch left groin scar was 
described as barely visible, non-tender, and non- adherent.  
June 1997 VA examination showed a well healed scar, with no 
inflammation or keloid formation.  Moreover, there was no 
muscle injury noted in the service medical records, and there 
was no indication of muscle injury associated with the scar 
on the December 1985 or June 1997 VA examination or in any 
other medical record referable to the scar in the claims 
folder.

In summary, the Board finds that this scar produces no 
limitation of the veteran's function.  It produces only 
tenderness and pain on palpation.  Under the circumstances, 
the Board finds no basis for assignment of a rating in excess 
of 10 percent for the left groin scar, and the appeal is 
denied.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's left groin scar on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  
There is absolutely no showing that this disorder has 
resulted in a marked interference with employment, and there 
is no indication that it has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for a scar of the left groin is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

